DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-26, and 28-30 are allowed.
Applicant’s arguments, see paragraph 2 of page 2 of their remarks, filed 02/24/2022, with respect to claims 1, 23, 25, and 26 have been fully considered and are persuasive.  Bills et al. (US 20180062345 A1) fails to teach the limitation where its first or second groupings of beam directions are emitted in a sequential order while the other cited prior art fails to make up for this deficiency. The rejections of claims 1, 23, 25, and 26 have been withdrawn. Additionally, the rejections of claims 3-22, 24, and 27-30 have also been withdrawn, due to their dependency on the allowable independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
	
/BENJAMIN RICHARD HEBERT/
Examiner, Art Unit 3645                                                                                                                                                                                         
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645